Citation Nr: 0939859	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for sinusitis.

In February 2009, the Veteran's representative submitted 
comments and an accompanying statement from a VA nurse 
practitioner.  Together this evidence raises a claim for 
service connection for sleep apnea.  The claim is referred to 
the agency of original jurisdiction (AOJ) for initial 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran underwent a VA general medical examination in 
October 2005.  The examiner reported that he was referring 
the Veteran for an ear nose and throat examination.  The 
claims folder does not indicate that this examination was 
conducted.  VA has a duty to insure that specialized 
examinations recommended by an examination provider are 
conducted.  See Green v. Derwinski, 1 Vet. App. 121, 123 
(1991).

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a VA ear, 
nose, and throat (ENT) examination, 
preferably by a specialist, to determine 
whether the Veteran has current sinusitis 
related to service. The examiner should 
address the relationship, if any, between 
the Veteran's claimed chronic sinusitis 
and his service-connected allergic 
rhinitis, to include differentiating the 
symptomatology between the two disorders. 

The claims folder must be made 
available to and be reviewed by the 
examiner. The examination report should 
reflect that the claims folder was 
reviewed.

After examining the Veteran, the 
examiner should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better 
probability) that the Veteran has had 
sinusitis at any time since service, 
and if so, whether the sinusitis had 
its onset in service or is otherwise 
the result of a disease or injury in 
service.

The examiner is advised that the 
Veteran is competent to report injuries 
and observable symptoms, and that his 
reports must be considered in 
formulating any opinions.

2.  If any benefits sought on appeal are 
not granted, the issue a supplemental 
statement of the case, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

